DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 08/06/2019. Claims 1-7, 10-15 are pending and examined below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first optical sensor unit” in claim 1, and claims dependent thereof.
“a second optical sensor unit” in claim 1, and claims dependent thereof.
“property determination unit” in claim 1, and claims dependent thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 10, the claim recites the limitation “wherein the property determination unit is configured to integrate the calculation of this formula:
Error! Objects cannot be created from editing field codes. where Error! Objects cannot be created from editing field codes. is a pulse signal, Error! Objects cannot be created from editing field codes. and Error! Objects cannot be created from editing field codes. represent the first and second optical signals, Error! Objects cannot be created from editing field codes. and Error! Objects cannot be created from editing field codes. represent factors dependent on the protrusion”. As such the claim is indefinite. 
	Regarding claim 12, the claim is dependent on cancelled claim 9. As such the claim is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of a claim drawn to a computer program. A program, per se, is not an apparatus, method, composition, or process of making and thus does not fall into a category of invention that is patentable.

Allowable Subject Matter
Claims 1-7, 11, and 13-14 are allowed.
Regarding claims 1 and 14, US 20170311826 A1 (cited in the IDS, hereinafter referred to as “Narusawa”) teaches an optical sensing apparatus with a contact surface configured to be brought into contact with the skin of a living being, the optical sensor apparatus in which the first and second light emitting portions have different protrusion heights (as shown in Figures 1A-C).
US 20160270676 A1 (hereinafter referred to as “Yamashita”) teaches an optical sensing apparatus with a light detector with a first height, and a light detector with a second height (paragraphs [0200]-[0203]; as shown in Figure 24).
	Similarly US 20160367173 A1 (hereinafter referred to as “Dalvi”) also teaches an optical sensing apparatus with a two light detectors with different heights (paragraphs [0048]; as shown in Figure 12).
	However, the prior art fails to teach the limitations in combination in which the optical sensing apparatus comprising
a contact surface configured to be brought into contact with the skin of the living being, a first optical sensor unit for providing a first optical signal and a second optical sensor unit for providing a second optical signal, wherein the first optical sensor unit and the second optical sensor unit are arranged on the contact surface at a distance from each other, wherein each of the first and second optical sensor units comprises a light emitting component and a light detection component,

a property determination unit for determining the property of the living being which determination involves a subtraction between the first optical signal and the second optical signal,
wherein the property determination unit is configured to determine the property further by using a factor scaling components of the first optical signal and the second optical signal, wherein the factor depends on the protrusion length.

Claims 10 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/A.A.M./Examiner, Art Unit 3791